

	

		II

		109th CONGRESS

		2d Session

		S. 2556

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 11, United States Code, with

		  respect to reform of executive compensation in corporate

		  bankruptcies.

	

	

		1.Short titleThis Act may be cited as the

			 Fairness and Accountability in

			 Reorganizations Act of 2006.

		2.FindingsCongress finds that—

			(1)it is becoming more common for corporations

			 that file for bankruptcy protection under chapter 11 of title 11, United States

			 Code, to ask for great sacrifices from workers, retirees, creditors, and former

			 shareholders, while executives provide themselves with generous bonuses and

			 other forms of lucrative compensation;

			(2)in the case of one company, an executive

			 pay package for key employees would have given executives and managers

			 $510,000,000 in compensation, while rank-and-file workers were asked to take

			 large wage cuts or forced to lose their jobs;

			(3)decency requires that the highly paid not

			 seek to enrich themselves on the backs of working families;

			(4)some bankruptcies involve companies with

			 both foreign and domestic operations, and judges need to be able to evaluate

			 the entirety of the operations when deciding whether sacrifices by American

			 workers and retirees are necessary; and

			(5)there is a need for fairness and

			 accountability and a new partnership for the future of the American

			 workforce.

			3.Executive

			 compensationSection

			 1129(a)(5) of title 11, United States Code, is amended—

			(1)in subparagraph (A)(ii), by striking

			 and at the end; and

			(2)in subparagraph (B), by striking the period

			 at the end and inserting the following:

				

					;

			 and(C)the compensation disclosed pursuant to

				subparagraph (B) has been approved by, or is subject to the approval of, the

				court, as

				reasonable.

					.

			4.Limitations on

			 compensation enhancementsSection 503(c) of title 11, United States

			 Code, is amended—

			(1)in paragraph (1), by inserting , or

			 for the payment of a performance, incentive, or other bonus, or any other

			 compensation enhancement after remain with the debtor's

			 business; and

			(2)by striking paragraph (3) and inserting the

			 following:

				

					(3)other transfers or obligations, whether or

				not outside of the ordinary course of business, to or for the benefit of

				officers, managers, or consultants retained by the debtor, before or after the

				filing of the petition, in the absence of a finding by the court based upon

				evidence in the record, and without deference to the debtor’s request for such

				payments, that such transfers or obligations are essential to the survival of

				the business or (in the case of a liquidation of some or all of the debtors’

				assets) essential to the orderly liquidation and maximization of value of the

				assets of the debtor, in either case, because of the essential nature of the

				services provided, and then only to the extent that the court finds those

				transfers or obligations are reasonable under the circumstances of the

				case.

					.

			5.Treatment of foreign

			 affiliates

			(a)Collective

			 bargaining agreementsSection

			 1113(d) of title 11, United States Code, is amended by adding at the end the

			 following:

				

					(4)Foreign affiliatesIn determining whether the proposal

				required by subsection (b)(1) provides for those necessary modifications in

				employee benefits and protections that are necessary to permit the

				reorganization of the debtor and assures that all creditors, the debtor, and

				all affected parties are treated fairly and equitably, the court shall take

				into account the ongoing impact on the debtor of the debtor’s relationship with

				all subsidiaries and affiliates, regardless of whether any such subsidiary or

				affiliate is domestic or nondomestic, or whether any such subsidiary or

				affiliate is a debtor

				entity.

					.

			(b)Retiree health

			 benefitsSection 1114 of

			 title 11, United States Code, is amended by adding at the end the

			 following:

				

					(n)Retiree health

				benefits; foreign affiliatesIn determining whether the proposal

				required by subsection (f)(1)(A) provides for those necessary modifications in

				retiree benefits that are necessary to permit the reorganization of the debtor

				and assures that all creditors, the debtor, and all affected parties are

				treated fairly and equitably, the court shall take into account the ongoing

				impact on the debtor of the debtor’s relationship with all subsidiaries and

				affiliates, regardless of whether any such subsidiary or affiliate is domestic

				or nondomestic, or whether any such subsidiary or affiliate is a debtor

				entity.

					.

			6.Effective

			 DateNotwithstanding any other

			 provision of law, the amendments made by this Act shall apply to any case under

			 chapter 11 of title 11, United States Code, filed or pending on or after

			 October 1, 2005.

		

